Citation Nr: 1133506	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to November 24, 2008, and 70 percent beginning November 24, 2008, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a an order of the United States Court of Appeals for Veterans Claims (Court) dated in May 2007 that vacated and remanded a September 2006 Board decision that granted entitlement to a 50 percent disability rating, but no higher, for PTSD.  In November 2007 and July 2010, the Board remanded the appeal to the RO for additional development.

Initially, in a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, the RO granted entitlement to service connection for PTSD, and assigned a 30 percent initial rating.  In a September 2006 decision, the Board increased the Veteran's initial disability rating to 50 percent.  

In January 2009, the RO increased the evaluation for PTSD to 70 percent, effective November 24, 2008.  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for PTSD remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  For the time period prior to November 24, 2008, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  For that time period, deficiencies in most areas due to such symptoms as suicidal ideation; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships was not shown.  

3.  For the time period from November 24, 2008, PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  The Veteran's PTSD has not been shown to be productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time and place.


CONCLUSION OF LAW

The criteria for ratings for PTSD in excess of 50 percent prior to November 24, 2008, and in excess of 70 percent beginning November 24, 2008, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in March 2003.  He was notified of the provisions of the VCAA by the RO in correspondence dated in May 2003 and December 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in April 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the December 2007 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, post-service VA treatment records, and Social Security Administration records have been obtained and associated with his claims file.  The Veteran has also been provided with VA medical examinations in October 2003, July 2005, and November 2008 to assess the current nature of his PTSD.  The Board finds the case is adequately developed for appellate review.

Factual Background

The Veteran was granted service connection for PTSD based on a diagnosis of PTSD during an October 2003 VA examination, and receipt of the Army Commendation Medal with the "V" device.  

The Veteran's service treatment records do not reflect any reported psychiatric symptoms or any reported history of psychiatric illness or treatment which pre-dated his entry into service.  Similarly, the service treatment records do not indicate any in-service diagnosis or treatment of any psychiatric illness.

During an October 2003 VA examination, the Veteran stated his parents are deceased and he has an older brother and sister; he keeps in contact with his sister.  He complained of trouble sleeping, nightmares, minimal appetite, recurrent and intrusive distressful thoughts about Vietnam, flashbacks, difficulty concentrating, irritation, and avoidance of thoughts, feelings, crowds, and parties.  He indicated he had one friend and feels detached from other people.  He stated that he is unable to feel any emotion.  He also complained of irritability and reported he gets mad very easily.  The diagnosis was chronic PTSD, with an assigned GAF score of 50.  

VA treatment records dated from September 2003 to August 2004 continually found the Veteran alert and oriented.  In a July 2004 VA progress note, the Veteran complained of memory loss.  During an August 2004 VA neurology follow-up, the Veteran complained of memory loss, and the neurologist noted a history of head injuries and past alcohol abuse.  Upon examination, the examiner reported he was casually dressed, very pleasant throughout the evaluation and easily established rapport with the examiners, was able to maintain a socially appropriate conversation and responded well to both verbal and nonverbal cues.  The examiner noted that at times he took him a little longer than normal to fully "process" what he was being instructed to do, but that he did not seem to become frustrated by his presented tasks, and worked rather calmly on each presented task.  After multiple tests, the examiner found that his overall intellectual abilities, general memory functions, and neuropsychological evaluations were in the average range of performance. 

During a July 2005 VA examination, the Veteran reported that since his October 2003 examination, he had not had any psychiatric or medical hospitalizations, and he was not engaged in treatment for PTSD.  He reported he likes living alone, does not like social gatherings, avoids crowds and loud places, and has interrupted sleep with monthly nightmares and flashbacks.  He also reported that he was violent in the workplace in 2000 and was charged with an assault and had to undergo anger management and one year probation.  He indicated he is independent for his activities of daily living.  Upon examination, the examiner reported he was groomed and neat in appearance, oriented and cooperative with constricted affect, non-spontaneous speech, goal directed and relevant thinking, intact memory, and intact insight and impulse control.  The examiner also noted he did not exhibit any significant cognitive defects or psychosis.  The Veteran denied any suicidal or homicidal ideations.  The diagnosis was PTSD, with an assigned GAF score of 50, which the examiner noted was evidenced by his serious impairment in social function, and inability to have committed relationships. 

In a January 2006 VA progress note, the Veteran reported he has not slept since awakening yesterday morning and that he is not tired.  The examiner noted no current signs of mania, depression, severe anxiety or psychosis. 

In a February 2006 VA progress note, the Veteran asserted that he has highs and lows and sometimes cannot stop talking when into a subject he is interested in.  He reported he is socially isolated, though he does enjoy being in "some" company of others under limited situations, such as when he chooses the encounter.  

During a May 2007 VA follow-up, the Veteran denied suicidal intent, but admitted to feelings of depression and wanting to give up.  He had no active suicide plan.  The Veteran was noted to live alone with limited support networks.  

Ina June 2007 VA progress note, the Veteran again reported that he does not care if he wakes up in the morning, but that he has no suicidal ideations.  He is too "scared" of doing that.  

In a January 2008 letter, the Veteran's friend, J. B., indicated that he is in contact with the Veteran on a daily basis, and that he has noticed that the Veteran continually talks about Vietnam, that his mind will turn to Vietnam in the middle of a conversation.  He also claimed that the Veteran has told him about his nightmares. 

During a November 2008 VA examination,  the Veteran reported having a hard time feeling close to others and that he is a "loner" who prefers to be alone at home.  He stated that if someone asks him for help, he will make an effort to leave the home.  He reported that he's easily angered and provoked, and he worries he could lash out physically.  He indicated he's more withdrawn in the last several years and makes a point to avoid crowds and public events.  The Veteran complained that he used to bowl on league, but he has lost interest and motivation to do many things and has no hobbies or interests.  He watches television most of the day.  He had a single suicide attempt in the 1970s and he hit a coworker and was arrested for assault in 2000, but has had no episodes of violence during this review period.  

Upon examination, the Veteran was casually dressed, in disheveled clothes and with poor eye contact.  The Veteran displayed psychomotor activity including a hand tremor.  He was oriented, with unremarkable thought process, no delusions, average intelligence, and partial insight.  He had mumbled speech, cooperative attitude, blunted affect, agitated and dysphoric mood, inappropriate behavior such as yelling at other in grocery stores and road rage, poor impulse control, but no episodes of violence.  He denied auditory hallucinations, obsessive/ritualistic behavior, panic attacks.  He endorsed some homicidal and suicidal thoughts.  The examiner noted some problems with activities of daily living such as severe interference with household chores and recreational activities, and moderate impairment of grooming, shopping, self-feeding, bathing, dressing, exercise, and driving.  The examiner noted normal remote and recent memory and mildly impaired immediate memory.  The examiner further noted recurrent and intrusive distressing recollections of events, recurring distressful dreams, recurrence of traumatic events, and intense psychological and physiological distress at exposure to internal or external cues that symbolize the traumatic event.  

The Veteran reported symptoms most days of a moderate to severe intensity.  The examiner diagnosed PTSD and assigned a GAF score of 35 based on serious symptoms and major impairment in several areas of functioning to include social and family relationships, judgment, thinking, and mood.  The examiner further noted there was not total occupational and social impairment due to PTSD signs and symptoms.  

In a July 2009 VA progress note, the examiner noted that the Veteran was pleasant and cooperative throughout the interview with blunted affect and poor eye contact at the beginning of the interview.  The Veteran complained of persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with the trauma with associated numbing of general responsiveness, persistent symptoms of increased arousal, difficulty falling asleep, irritability and impulsivity, diminished interest in activities, limited social interactions outside the home, and restricted range in affect.  The examiner noted that the Veteran had recurring intrusive thoughts, memories, and nightmares.  He also attempts to avoid these intrusive thoughts by distracting himself and watching comedies on TV.  The Veteran has depression.  Besides his chronic PTSD and depression symptoms, he reports auditory hallucinations, which occur primarily at nighttime.  He hears "incoming" sounds followed by intense fear.  He has had experiences such as air whistling noise (while driving) that is similar to "incoming" noise.  He also experiences muffled human voices outside his apartment door and when he checks there is no one there.  He is aware that these are abnormal experience and tries to avoid them.  As a result, he has poor sleep patterns and also experiences nightmares when he is finally asleep.  There was no evidence of auditory or visual hallucinations at the session.  He admits passive suicidal ideation with no plan.  He lives alone, but has friends with whom he has contact.  The examiner diagnosed moderate depression and PTSD symptoms. 

In an August 2009 VA mental health follow-up, the Veteran reported that after taking his medication he has had no restless sleep and no odd experiences (hearing noises especially at night) since starting the Prazosin.  

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 50 percent disability rating prior to November 24, 2008, and a 70 percent disability rating after November 24, 2008, for PTSD under Diagnostic Code 9411.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irratiability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  


Analysis

For the Time Period Prior to November 24, 2008

Treatment records show that the Veteran's PTSD was manifested during that staged period by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as trouble sleeping, nightmares, minimal appetite, recurrent and intrusive distressful thoughts about Vietnam, flashbacks, difficulty concentrating, irritation, and avoidance of thoughts, feelings, crowds, and parties.  The Board notes that although in his informal brief presentation the Veteran has claimed suicidal ideation, the Veteran denied suicidal intent and suicidal ideations in May and June 2007 VA progress notes.  

The Veteran has also demonstrated some serious impairment in social function and a single instance of impaired impulse control including periods of violence, as evidenced by workplace assault charge in 2000.  Although such symptoms are consistent with the criteria for a higher disability rating under Diagnostic Code 9411, the overall disability picture shown by the evidence prior to November 28, 2008 does not accord with such a disability rating.  In this regard, the Veteran's demonstrated symptoms do not include: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances warranting an assignment of 70 percent rating.  

The lowest GAF score of record, 50, was listed in the October 2003 and July 2005 VA examinations.  The Board finds that that this GAF score is consistent with the reported symptomatology-to include few friends and difficulty in establishing and maintaining relationships -and, thus, is also consistent with no greater impairment than that contemplated by the initial 50 percent rating assigned.  

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be more consistent with a 50 percent rating during the time period prior to November 24, 2008.

The aforementioned discussion makes clear that the Veteran's PTSD symptomatology has resulted in a disability picture that more nearly approximates the level of occupational and social impairment contemplated for a 50 percent rating under the applicable rating criteria.  Therefore, the Board finds a rating in excess of 50 percent is not warranted for the time period prior to November 24, 2008.  As the criteria for the next higher, 70 percent, rating for PTSD have not been met during this time period, it logically follows that criteria for an even higher rating (100 percent) likewise have not been met.  

For the Time Period since November 24, 2008

In view of the relevant evidence, the Board also finds that the Veteran is not entitled to an initial disability rating in excess of 70 percent for the period from November 28, 2008.

For the period from November 28, 2008, the Veteran's PTSD has been manifested by mumbled speech, cooperative attitude, blunted affect, agitated and dysphoric mood, inappropriate behavior such as yelling at other in grocery stores and road rage, poor impulse control, but no episodes of violence, and some homicidal and suicidal thoughts.  In his November 2008 VA examination report, the evidence demonstrated that the Veteran had impairments in judgment, thinking, family relationships, work and mood due to his PTSD.  

The Veteran has also demonstrated occasional auditory hallucinations. Although such a symptom is consistent with the criteria for a 100 percent disability rating under DC 9411, the overall disability picture shown by the evidence since November 28, 2008 does not accord with such a disability rating.  In this regard, the Veteran's demonstrated symptoms do not include: gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name to warrant a total disability rating.  Furthermore, the November 2008 examination specifically stated that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  Therefore, the Board finds a rating in excess of 70 percent is not warranted for the time period since November 24, 2008.

Additionally, the Board observes that the Veteran's November 2008 GAF score of 35, is consistent with serious symptoms marked by major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (see discussion of GAF scale score above).  Nonetheless, such a score is inconsistent with a finding of total occupational or social impairment.

The aforementioned discussion makes clear that the Veteran's PTSD symptomatology has resulted in a disability picture that more nearly approximates the level of occupational and social impairment contemplated for a 70 percent rating under the applicable rating criteria for the time period since November 24, 2008.  As the criteria for the next higher, 100 percent, rating for PTSD have not been met during this time period, it logically follows that criteria for an even higher rating (100 percent) likewise have not been met.

For All Time Periods

The Board acknowledges the Veteran and his representative's contentions that his PTSD is more severely disabling.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.   In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his PTSSD that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his PTSD interfered with his employment, there is simply no objective evidence showing that the PTSD has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 50 percent prior to November 24, 2008, and 70 percent beginning November 24, 2008, for posttraumatic stress disorder (PTSD) is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


